Citation Nr: 0924045	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-07 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from June 1974 to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  This claim was previously remanded by 
the Board in October 2007 for additional evidentiary 
development.  Such development has now taken place and 
appellate review may proceed.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in Muskogee, 
Oklahoma in June 2007.  A written transcript of this hearing 
was prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during, or as 
a result of, his military service.  

2.  The Veteran's elevated blood pressure preexisted his 
military service and was not aggravated by active military 
service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was, for the most part, satisfied by 
way of a letter sent to the Veteran in May 2005, prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Even though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in a November 2007 letter, the 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in March 2009, and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment 
with VA.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as hypertension, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

For purposes of basic entitlement to service-connection, 38 
U.S.C.A. § 1111 provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  

For service connection claims involving a preexisting injury 
or disease, 38 U.S.C.A. § 1153 provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  

If a preexisting disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disability, but the Veteran may bring a claim for 
aggravation of that disability.  In that case, § 1153 applies 
and the burden falls on the Veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

38 U.S.C.A. § 1153 requires some increase in the severity of 
the preexisting condition causally related to military 
service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Independent medical evidence is needed to support a 
finding that the preexisting disorder increased in severity 
in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In 
cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service.  38 C.F.R. § 4.22.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for hypertension.  However, the competent evidence 
of record does not demonstrate that the Veteran's current 
hypertension is related to his military service or that his 
preexisting elevated blood pressure condition was aggravated 
by military service.  As such, service connection is not 
warranted.  

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2008).  

The Veteran's service treatment records do not demonstrate 
that the Veteran had a clear diagnosis of hypertension during 
service.  According to the Veteran's April 1974 enlistment 
examination, the Veteran had blood pressure readings of 
172/98, 182/94, and 174/96.  The enlistment examiner noted 
that the Veteran had hypertension at the time of enlistment, 
but it appears that the examiner subsequently crossed out the 
word hypertension on the enlistment examination report.  As 
such, it appears that no diagnosis was assigned at this time.  
However, a subsequent in-service examination dated January 
1975 indicates that the Veteran had a blood pressure of 
120/82 and a May 1977 in-service examination notes blood 
pressure readings of 126/88 and of 118/78.  These records do 
not demonstrate that the Veteran was diagnosed with 
hypertension during service.  

The Board notes that the record contains a January 1978 
hospitalization report that the Veteran indicated in his 
November 2005 notice of disagreement should be sufficient to 
establish service connection.  However, review of this report 
does not suggest that the Veteran was diagnosed with 
hypertension during his military service.  The record notes 
that he Veteran had a blood pressure of 200/140 upon 
admission.  It was noted to be 140/90 the following day.  The 
report indicates that the Veteran was observed for four days 
and his blood pressure never again increased to hypertension 
levels, but instead averaged 120/70.  The physician noted 
that the reason for the Veteran's elevated blood pressure was 
unclear, but it was unlikely that these symptoms were related 
to hypertension.  The physician opined that there may have 
been some error in the blood pressure determinations in the 
emergency room since subsequent readings were never as high.  
It was also noted that the Veteran had been treated for a 
urinary tract infection with Tetracycline.  Finally, the 
physician indicated in an addendum to this report that the 
Veteran had long and muscular arms, and repeat blood pressure 
with a large cuff was 120/74.  The examiner concluded that 
the Veteran was probably normotensive and many of the 
apparently elevated blood pressures recorded in the past were 
probably spuriously caused by a small blood pressure cuff.  
Therefore, this record does not reveal a confirmed diagnosis 
of, or treatment for, hypertension.  

The record also contains VA outpatient treatment records from 
January 2000 through January 2006.  According to an October 
2000 treatment note, the Veteran had a history of non-insulin 
dependent diabetes mellitus and hypertension.  These records 
do not indicate when the Veteran was first diagnosed with 
hypertension, and they do not opine that the Veteran's 
hypertension is related to his military service.  However, 
these records do confirm that the Veteran has a current 
diagnosis of hypertension.  

The Veteran testified during his June 2007 hearing that he 
went to a private physician since approximately 1981.  The RO 
attempted to obtain authorization to release medical records 
from the Veteran in November 2007, but to date, VA has 
received no response from the Veteran.  As such, VA has not 
been able to obtain any records of private treatment from 
1981.  However, the Veteran reported during the June 2007 
hearing that to his knowledge, he had only been receiving 
medication for treatment of hypertension since approximately 
7 or 8 years earlier.  Therefore, it does not appear that the 
Veteran was diagnosed with hypertension as early as 1981.  

Finally, the Veteran was afforded a VA hypertension 
examination in March 2009.  The Veteran's blood pressure was 
taken 3 times during this examination, resulting in readings 
of 168/103, 179/106, and 167/98.  The examiner assigned a 
diagnosis of essential hypertension.  The examiner concluded 
that the Veteran's hypertension could not be linked to his 
military service without resort to speculation.  The examiner 
based this opinion on the fact that there was no definitive 
diagnosis of hypertension while in service.  Also, the 
examiner noted that the record indicated that the Veteran had 
elevated blood pressure prior to military service during high 
school with no apparent treatment.  As such, the examiner was 
not able to link the Veteran's current complaints to his 
military service.  

Based on the above evidence, the Board concludes that service 
connection is not warranted for hypertension.  The 
preponderance of the evidence demonstrates that the Veteran 
suffered from elevated blood pressure prior to his enlistment 
with the military.  Furthermore, the evidence demonstrates 
that the Veteran was not diagnosed with hypertension during 
his military service.  

Likewise, the evidence of record does not demonstrate that 
the Veteran was diagnosed with hypertension within one year 
of his separation from service.  The first evidence of an 
actual medical diagnosis of hypertension is recorded in an 
October 2000 VA outpatient treatment record.  Therefore, the 
presumption of service connection under 38 C.F.R. § 3.309 is 
not applicable.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

In the present case, there is no evidence of treatment for 
elevated blood pressure, or a diagnosis of hypertension, 
until October 2000.  When considering whether or not to grant 
a claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for hypertension for approximately 24 years after 
separation from service tends to establish that the Veteran's 
symptomatology has not been chronic.

The Board has also considered whether service connection may 
be warranted based on aggravation.  As previously noted, 
claims involving a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153.  

The Veteran's service treatment records suggest that his 
issues with elevated blood pressure existed prior to his 
enlistment with the military.  As previously mentioned, the 
Veteran's April 1974 enlistment examination notes blood 
pressure readings of 172/98, 182/94, and 174/96.  The 
enlistment examiner initially diagnosed the Veteran with 
hypertension, but this diagnosis was marked out.  Regardless, 
this record establishes that the Veteran suffered from 
elevated blood pressure prior to his enlistment with the 
military in June 1974.  

The evidence of record, however, does not demonstrate that 
the Veteran's elevated blood pressure condition worsened as a 
result of his military service.  A subsequent in-service 
examination dated January 1975 indicates that the Veteran had 
a blood pressure of 120/82.  A May 1977 in-service 
examination has blood pressure readings of 126/88 and of 
118/78.  The January 1978 in-service treatment record 
previously discussed does note a blood pressure of 200/140, 
but as previously noted, this was opined to be in error and 
the remaining blood pressure readings averaged 120/70.  This 
evidence does not suggest that hypertension worsened during 
his military service since all blood pressure readings that 
were not suspected of being inaccurate were lower than the 
readings obtained upon enlistment.  The next blood pressure 
reading of record is a VA outpatient treatment note dated 
February 2000.  According to this note, the Veteran had a 
blood pressure of 120/70.  This evidence does not suggest 
that the Veteran's preexisting episodes of elevated blood 
pressure were worsened by the Veteran's military service 
either.  As such, service connection based on aggravation is 
not warranted.  

The Board recognizes that the Veteran believes that his 
current hypertension is related to his military service.  
However, as a layperson, the Veteran is not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  In 
this case, establishing a diagnosis of hypertension, and 
determining the etiological onset, is outside the purview of 
the Veteran and he is not competent to offer such testimony.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for hypertension must be denied.


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


